Pfeifer, J.,
dissenting. I dissent from the majority’s decision. The court of appeals correctly found that the trial court abused its discretion in affirming the Ohio State Medical Board’s decision to suspend Dr. Pons for one year.
We grant the medical board the power to discipline doctors in this state, trusting the board more than the courts to be able to determine what constitutes acceptable medical practice. While we have granted the board great discretion, there is a limit to what it can do. We do not require Ohio’s doctors to give up all their due process rights in order to practice medicine in Ohio. Orders of the board must be supported by reliable, probative and substantial evidence, and must be in accordance with the law.
In this case, the board went beyond its statutory constraints. Dr. Pons had engaged in a consensual sexual relationship with a patient, and the board found that to be objectionable. Since there is no prohibition of such activity in the Ohio Revised Code, the board was forced to become creative in order to effectively vent its moral outrage. It did so with all the subtlety of the proverbial eight-hundred-pound gorilla that it has become.
*625The board forced square pegs into round holes, first claiming that Dr. Pons failed to conform to “minimal standards of care of similar practitioners under the same or similar circumstances.” As it did in so much of the case against Dr. Pons, the board relied not on facts but on inferences stacked on top of inferences. There was no testimony from Patient 1. There was no testimony from any patient who received any substandard care from Dr. Pons. All of the medical care Dr. Pons administered to Patient 1 was appropriate and met applicable medical standards, and the board did not contend otherwise. Dr. Pons testified that his medical judgment was not clouded by his personal involvement with Patient 1. However, the board conclusorily determined that Dr. Pons’ relationship with Patient 1 “clouded Dr. Pons’ judgment and caused him to lose his objectivity.” However, there was nothing in the record or in the history of Dr. Pons’ treatment of Patient 1 which indicated that he actually did use poor medical judgment. The board’s determination raises the question as to how any doctor could ever treat a family member or friend without violating R.C. 4731.22(B)(6).
Dr. Pons also supposedly fell below the minimal standards of care by having a “sexual relationship with a married patient who he had reason to believe was suffering from psychiatric, psychological, or emotional problems.” Patient 1 was not “Sybil,” as the board would like to portray her. There was some evidence that she occasionally was depressed and suffered some anxiety during the course of their affair. There was no evidence presented that any such problems were serious enough to merit treatment. What is more interesting is the board’s inclusion of the word “married” in the description of what Dr. Pons did wrong. Why is it relevant that the patient with whom Dr. Pons had his relationship was married? Is the board saying that if Patient 1 had not been married that Dr. Pons’ behavior would have been acceptable? If the board is going to start suspending adulterous doctors, this nation is going to have a bigger health care problem than we thought.
The board also found that Dr. Pons’ behavior violated R.C. 4731.22(B)(14) and (15) by breaching the AMA’s ethical principles. However, those principles, at the time relevant herein, did not prohibit consensual sexual relationships between doctors and their patients. Not until 1991, long after the board heard this case, did the AMA’s Council on Ethical and Judicial Affairs announce for the first time in an article entitled “Sexual Misconduct in the Practice of Medicine” (Nov. 20, 1991), 266 J.A.M.A. 2741, 2745, that sexual contact or a romantic relationship concurrent with the physician-patient relationship is unethical.
Since there was no prohibition of such activity, the board again had to twist the law and the facts to suit its decision, claiming that Pons was deceitful and *626exhibited a lack of objectivity, and a lack of dignity in his care of Patient 1. The majority opinion backs up the board by citing troubling dicta from Leon v. Ohio Bd. of Psychology (1992), 63 Ohio St.3d 683, 687, 590 N.E.2d 1223, 1226: “It takes no citation of authority to safely state that sexual relations between any professional and a client * * * are universally prohibited by the ethical regulations of practically every profession.”
It very well ought to require a citation of authority to strip a person of his ability to practice his profession. In Leon, there was a specific Ohio Administrative Code section prohibiting sexual contact between a psychologist and a client. Thus, in Leon there was authority for the discipline given. Here, there was not, and all of the machinations of the board cannot change that.
I find the board’s action to be unlawful and to be based on no evidence. The trial court therefore abused its discretion in upholding the board. I would thus affirm the court of appeals.